Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00037-CR

                                    Guy SHEPPARD,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 11-0205-CR
                         Honorable Gary L. Steel, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 11, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice